312 F.2d 749
63-1 USTC  P 9270
UNITED STATES of America, Plaintiff-Appellee,v.Lillian WINTNER, Defendant-Appellant.
No. 14900.
United States Court of Appeals Sixth Circuit.
Jan. 18, 1963.

1
Richard Katcher, Cleveland, Ohio (Richard Katcher, Herbert B. Levine, Ulmer, Berne, Laronge, Glickman & Curtis, Cleveland, Ohio, on the brief), for appellant.


2
Crombie J. D. Garrett, Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Crombie J. D. Garrett, Richard J. Heiman, Attys., Dept. of Justice, Washington, D.C., on the brief), Merle M. McCurdy, U.S. Atty., Cleveland, Ohio, for appellee.


3
Before CECIL, Chief Judge, WEICK, Circuit Judge, and BOYD, District judge.

ORDER.

4
This cause came on to be heard upon the briefs, argument of counsel, and the full record in the case;


5
AND IT APPEARING that the questions on this appeal deserving of this Court's attention were expressly and correctly determined by the District Judge;


6
IT IS, THEREFORE, ORDERED AND ADJUDGED that the judgment of the District Court be affirmed for the reasons and upon the authorities1 relied on in its opinion, reported at 200 F.Supp. 157.



1
 See also later decision of the Court of Appeals for the Second Circuit in United States v. Meyer, 309 F.2d 131